—In an action, inter alia, to recover damages for misrepresentation, the plaintiff appeals from an order of the Supreme Court, Westchester County (Scarpino, J.), entered February 5, 1996, which denied his motion for a preliminary injunction, and granted the defendant’s cross motion to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff’s motion for a preliminary injunction was properly denied and his complaint properly dismissed on the ground of res judicata (see, e.g., Gramatan Home Investors Corp. v Lopez, 46 NY2d 481; Ryan v New York Tel. Co., 62 NY2d 494). Thompson, J. P., Sullivan, Santucci and McGinity, JJ., concur.